            Case 2:17-cv-02900-ES-JAD Document 47 Filed 08/22/19 Page 1 of 1 PageID: 448




                                                                                   Gregory J. Skiff, Managing Partner
                                                                                                 gjs@skifflaw.com




                                                                                 August 22, 2019

                             Via Facsimile (973.645.4549)

                             Honorable Joseph A. Dickson
                             United States District Court
                             District of New Jersey
                             Martin Luther King Building & U.S. Courthouse
                             50 Walnut Street, Court Room MLK 2D
                             Newark, New Jersey 07101

                                           Re:     Marimar Textiles, Inc. v. Jude Connally, et al.
                                                   United States District Court, District of New Jersey
                                                   Civil Action Number 2:17-cv-02900-JLL-JAD

                             Dear Judge Dickson:

                             This Firm represents plaintiff Marimar Textiles, Inc. (“Marimar”) with respect to
                             the above action.

                             I write to request a conference with Your Honor to address various discovery
                             disputes that, despite counsels’ attempts through various meet-and-confer sessions
                             and multiple correspondence, remain unresolved. Further, with these disputes
                             outstanding and the discovery deadline of August 31, 2019 rapidly approaching, we
                             respectfully request an extension of 60 days to conclude fact discovery. Marimar
              NJ Office:
                             needs the additional time to receive Defendants’ supplemental production, review it
         By Appointment
                             for further deficiencies, receive any additional documents, and prepare for
    Skiff Law Firm LLC       depositions of Defendants. Defendants’ counsel consents to our request for a
        28 Marlin Drive      conference.
    Whippany, NJ 07981
          (T) 201.787.8701   Thank you for your time and consideration of this matter.
     www.skifflaw.com

                                                                                 Respectfully,
              NY Office:
              Of Counsel                                                         SKIFF LAW FIRM LLC

  Cermele & Wood LLP
2 Westchester Park Drive
                Suite 110
                                                                                 Gregory J. Skiff
  White Plains, NY 10604
          www.cw.legal
                             cc:    Marc Haefner, Esq. (via CM/ECF)
